MEMORANDUM **
Gohar and Sona Militonyan (“petitioners”), mother and daughter, and natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying their motion to reopen due to alleged ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), and we deny the petition for review.
Five months after being ordered removed in absentia, petitioners filed a motion to reopen claiming that they failed to receive notice of their hearing. The IJ denied the motion, following an evidentiary hearing, on the grounds that the notice was sent to lead petitioner’s last known address, but she failed to receive it because she did not keep the court and her counsel apprised of her address changes. Because the IJ’s determination is supported by the evidence, we deny the petition.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.